Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Since Janice Gray had no insurable interest in the automobile, it was error for Supreme Court to deny defendant’s motion for summary judgment seeking dismissal of her claim. Defendant’s motion for summary judgment against plaintiff Burke was properly denied because there is an issue of fact whether Burke was a principal with whom defendant had a contractual relationship. (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J.— summary judgment.) Present — Boomer, J. P., Green, Pine, Balio and Lawton, JJ.